NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Bond Fund Supplement dated November 7, 2013 to the Summary Prospectus dated May 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective November 8, 2013, the Summary Prospectus is amended as follows: 1. The information under the heading “Portfolio Counselors” on page 4 of the Summary Prospectus is deleted and replaced with the following: Portfolio Counselors Title Length of Service David C. Barclay Senior Vice President — Fixed Income, Capital Research Since 1997 David A. Hoag Senior Vice President — Fixed Income, Capital Research Since 2007 Thomas H. Hogh Senior Vice President — Fixed Income, Capital Research Company Since 2007 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
